SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
374
CAF 10-00078
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


IN THE MATTER OF IMANI D.W.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,                     ORDER
PETITIONER-RESPONDENT;

CHRISTINE W., RESPONDENT-APPELLANT.


EFTIHIA BOURTIS, ROCHESTER, FOR RESPONDENT-APPELLANT.

WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TANYA J. CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER, FOR IMANI D.W.


     Appeal from an order of the Family Court, Monroe County (Dandrea
L. Ruhlmann, J.), entered November 27, 2009 in a proceeding pursuant
to Social Services Law § 384-b. The order denied respondent’s request
for post-termination contact with her child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court